Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-5 and 7-21 are allowed over the prior art of record because the prior art of record including US 20150381333 as the closest prior art, which is directed to a similar subject matter of the claimed invention, mainly include an acoustic output apparatus (see Figs. 1 and 3) comprising: at least one low-frequency acoustic driver (driver 332) that outputs sounds from at least two first sound guiding holes (124a, 124b or 324a, 324b); at least one high-frequency acoustic driver (driver 328) that outputs sounds from at least two second sound guiding holes (124a, 124b or 324a, 324b); and a support component inherently included on the device (100) to support the at least one high-frequency acoustic driver (328) and the at least one low-frequency acoustic driver (332).
            However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to including claimed features comprising:  an amplitude ratio of the sounds output from the at least two first sound guiding holes is a first amplitude ratio, an amplitude ratio of the sounds output from the at least two second sound guiding holes is a second amplitude ratio, and the first amplitude ratio exceeds the second amplitude ratio, as further recited in claim 1.
             Other references of the record are directed to a similar concept of the claimed invention, but none of them specifically teaches nor fairly suggests any feature or obvious improvement that is directed to the features identified above as the difference between the closest prior and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention that is directed to sound processing apparatus having at least one low-frequency acoustic driver and at least one high-frequency acoustic driver that output sounds received by at least a microphone or at least sound hole provided in the sound processing apparatus.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688